In a negligence action where the plaintiff had suffered prior injuries to the same leg, for which she had an award under the Workmen’s Compensation Law, the question was fairly submitted to the jury as to the damages suffered by reason of this accident; and they found a verdict for $9,000. On this appeal the sole question is whether the verdict is excessive. Judgment and order reversed on the facts and a new trial granted, costs to abide the event, on the ground that the verdict as to the amount of damages is against the weight of evidence and excessive, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $6,000 the amount of the verdict rendered in her favor; in which event the judgment as so reduced and the order are unanimously affirmed, without costs. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.